DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-30, 32-39 are allowed.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in in the remarks filed on 06/13/2022 by Mr. Gary Koo requesting rejoinder and allowance of the withdrawn claims.

The application has been amended as follows:
Amend the following claims 13-22, 27, 29.

Claim 28 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-22, 27, 29, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to testing possible corrections of memory errors, using memory authentication functionality.


Nonaka et al (Pat. No. US 7073073); “Data Providing System, Device, and Method”;
-Teaches by storing the usage control policy data indicating the handling of the related content data in the module storing the content data…see col.3 lines 35-38).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499